Exhibit 10.1
FIRST AMENDMENT TO
CREDIT AGREEMENT AND PLEDGE AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND PLEDGE AGREEMENT (this
“Amendment”) is made as of the 28th day of March, 2008, between ATLANTIC
AMERICAN CORPORATION, a Georgia corporation (the “Borrower”) and WACHOVIA BANK,
NATIONAL ASSOCIATION (the “Bank”).
Recitals:
     The Borrower and the Bank have entered into that certain Credit Agreement
dated as of December 22, 2006 (the “Credit Agreement”) and that certain Pledge
Agreement of even date therewith (the “Pledge Agreement”). The Borrower and the
Bank wish to provide for an acknowledgement and consent to the sale of certain
subsidiaries of Borrower, and amend the Credit Agreement and Pledge Agreement in
certain respects, as hereinafter provided.
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Bank,
intending to be legally bound hereby, agree as follows:
     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
     SECTION 2. Definitions. Capitalized terms used herein which are not
otherwise defined herein shall have the respective meanings assigned to them in
the Credit Agreement.
     SECTION 3. Acknowledgement and Consent.
     (a) The Borrower has requested that the Bank consent to, and subject to the
conditions stated herein, the Bank does hereby consent to, the Borrower’s
consummation of the sale of Georgia Casualty & Surety Company, Association
Casualty Insurance Company and Association Risk Management General Agency, Inc.
as contemplated by that certain Stock Purchase Agreement by and between Borrower
and Columbia Mutual Insurance Company dated December 26, 2007 (the “SPA”).
     (b) The Bank agrees (i) to deliver to the escrow agent specified in writing
by the Borrower the stock certificates listed on Exhibit A attached hereto, such
certificates to be held in escrow for the Closing defined in Section 1.3 of the
SPA; provided that Bank shall not be required to deliver such certificates prior
to the date that is five (5) days prior to such Closing, and (ii) to release
from escrow the stock certificates listed on Exhibit A attached hereto upon the
consummation of the Closing.

 



--------------------------------------------------------------------------------



 



     (c) The Bank’s consent herein is being given solely to facilitate the
Closing defined in Section 1.3 of SPA. If the Closing shall not occur by
March 31, 2008, this Amendment shall be null and void and of no force and
effect, and Borrower shall immediately deliver the stock certificates listed on
Exhibit A to the Bank or its legal counsel.
     (d) The Bank expressly reserves all of its rights and remedies with respect
to any present or future Default arising under the Credit Agreement.
     SECTION 4. Amendments to Credit Agreement. The Credit Agreement is amended
as set forth in this Section 4.
     (a) Amendment to Section 1.01. The definition of “Pledge Agreement” is
hereby amended and restated in its entirety to read as follows:
     “Pledge Agreement” means the Pledge Agreement dated as of December, 2006
executed by the Borrower for the benefit of the Bank, as the same may be
amended, restated, supplemented or otherwise modified from time to time,
pursuant to which the Borrower (a) has pledged to the Bank the stock or other
equity interests it holds in the following Subsidiaries: American Southern
Insurance Company and Bankers Fidelity Life Insurance Company and (b) agrees to
pledge any stock or equity interests it obtains in the future with respect to
existing Subsidiaries or Persons which become Subsidiaries, as more fully set
forth therein.
     (b) Amendments to Section 6.01. Substitute (h) and (o) of Section 6.01 of
the Credit Agreement hereby amended and restated in their entirety to read as
follows:
     (n) Bankers Fidelity Life Insurance Company, American Southern Insurance
Company or any Subsidiary of American Southern Insurance Company shall fail to
maintain an AM Best rating of “B+” or better; or
     (o) the Borrower shall at any time or times and for any reason cease to own
(either directly or indirectly through a Wholly Owned Subsidiary) at least 80%
of the Capital Stock and other ownership interests of each of American Southern
Insurance Company and Bankers Fidelity Life Insurance Company; or
     (c) Amendment to Schedule 4.08A. Schedule 4.08A of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 4.08A
EXISTING INSURANCE SUBSIDIARIES

          Jurisdiction of Name of Subsidiary   Incorporation
American Southern Insurance Company
  Kansas
 
   
American Safety Insurance Company
  Georgia
 
   
Bankers Fidelity Life Insurance Company
  Georgia

     SECTION 5. Amendments to Pledge Agreement. The Pledge Agreement is hereby
amended as set forth in this Section 5.
     (a) Amendment to Schedule 1. Schedule 1 to the Pledge Agreement is hereby
amended and restated in its entirety to read as follows:
SCHEDULE 1

                  Number of   Class     Shares of   of Subsidiary   Stock  
Stock
American Southern Insurance Company
    300,000     Capital
 
           
Bankers Fidelity Life Insurance Company
    2,500,000     Capital

     (b) Amendment to Exhibit A. Exhibit A to the Pledge Agreement is hereby
amended and restated in its entirety to read as follows:
EXHIBIT A
Insurance Subsidiaries of Atlantic American Corporation
     American Safety Insurance Company, a Georgia domestic insurance company
     American Southern Insurance Company, a Kansas domestic insurance company
     Bankers Fidelity Life Insurance Company, a Georgia domestic insurance
corporation
     SECTION 6. No Other Amendment. Except for the amendments set forth above,
the text of the Credit Agreement and the Pledge Agreement shall remain unchanged
and in full force and effect. This Amendment is not intended to effect, nor
shall it be construed as, a novation. The Credit Agreement and this Amendment
shall be construed together as a single instrument and any reference to the
“Agreement” or any other defined term for the Credit Agreement in the Credit
Agreement, the Loan Documents or any certificate, instrument or other document
delivered pursuant thereto shall mean the Credit Agreement as amended hereby and
as it may be

- 3 -



--------------------------------------------------------------------------------



 



amended, supplemented or otherwise modified hereafter. The Pledge Agreement and
this Amendment shall be construed together as a single instrument and any
reference to the “Agreement” or any other defined term for the Pledge Agreement
in the Pledge Agreement, the Loan Documents or any certificate, instrument or
other document delivered pursuant thereto shall mean the Pledge Agreement as
amended hereby and as it may be amended, supplemented or otherwise modified
hereafter. Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement or
Pledge Agreement, except as herein amended, or any of the other Loan Documents
nor affect nor impair any rights, powers or remedies under the Credit Agreement
or Pledge Agreement, as hereby amended or any of the other Loan Documents. The
Bank does hereby reserve all of its rights and remedies against all parties who
may be or may hereafter become secondarily liable for the repayment of the
Obligations. The Borrower promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement and Pledge Agreement, as hereby amended, and the other Loan
Documents. The Credit Agreement and Pledge Agreement, as amended, and the other
Loan Documents are hereby ratified and affirmed. The Borrower hereby expressly
agrees that the Credit Agreement and Pledge Agreement, as amended, and the other
Loan Documents are in full force and effect.
     SECTION 7. Representations and Warranties. The Borrower hereby represents
and warrants in favor of the Bank as follows:
     (a) The representations and warranties of the Borrower contained in
Article IV of the Credit Agreement are true in all material respects on and as
of the date hereof (except to the extent they are made specifically with
reference to some other date, in which case they are true and correct as of such
other date);
     (b) After giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement, the Pledge Agreement or any other Loan Document has
occurred and is continuing on the date hereof;
     (c) The Borrower has the corporate power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;
     (d) This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower, and this Amendment, the
Credit Agreement and Pledge Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Borrower enforceable against it in
accordance with their terms; and
     (e) The execution and delivery of this Amendment and the Borrower’s
performance hereunder and under the Credit Agreement and Pledge Agreement as
amended hereby do not and will not require the consent or approval of any
regulatory authority or governmental authority or agency having jurisdiction
over the Borrower other than those which have already been obtained or given,
nor be in contravention of or in conflict with the Articles of Incorporation or
Bylaws of the Borrower, or the provision of any statute, or any judgment, order
or indenture, instrument, agreement or undertaking,

- 4 -



--------------------------------------------------------------------------------



 



to which the Borrower is a party or by which its assets or properties are or may
become bound.
     SECTION 8. Conditions to Effectiveness. The effectiveness of this Amendment
and the obligations of the Bank hereunder are subject to the following
conditions, unless the Bank waives such conditions:
     (a) receipt by the Bank from the Borrower of a duly executed counterpart of
this Amendment; and
     (b) the fact that the representations and warranties of the Borrower
contained in Section 7 of this Amendment shall be true on and as of the date
hereof.
     SECTION 9. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
     SECTION 10. Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of Georgia.
     SECTION 11. Attorney’s Fees and Expenses. The Borrower hereby agrees that
all attorney’s fees and expenses incurred by the Bank in connection with its
review of the SPA and the preparation, negotiation and execution of this
Amendment shall be payable by the Borrower.
[Remainder of page intentionally left blank]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal by their respective authorized officers as of the day
and year first above written.

                      Attest:       ATLANTIC AMERICAN CORPORATION    
 
                   
 
  /s/ Janie L. Ryan       By:   /s/ John G. Sample, Jr.                        
Its:
  Secretary           Name: John G. Sample, Jr.    
 
  [CORPORATE SEAL]           Title: Senior Vice President & CFO    
 
                                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
                   
 
          By:   /s/ Ron Edwards
 
Name: Ron Edwards    
 
              Title: SVP/Commercial Risk Management    

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A

                  Company   Stock Certificate No.   Number of Shares
Georgia Casualty & Surety Company
    8234       2,000,000  
 
               
Association Casualty Insurance Company
    424       525,000  
 
               
Association Casualty Insurance Company
    425       38,835  
 
               
Association Casualty Insurance Company
    426       225,000  
 
               
Association Casualty Insurance Company
    427       111,165  

